DETAILED ACTION
	Claims 76-88 are currently pending in the instant application.  Claims 76-88 are rejected.   Claims 78, 79, and 88 are objected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 78, 79 and 88 are objected to because of the following informalities:  The structures in these claims are not clear and legible.  For example, 
    PNG
    media_image1.png
    173
    179
    media_image1.png
    Greyscale
in claim 78, 
    PNG
    media_image2.png
    211
    247
    media_image2.png
    Greyscale
in claim 79 and 88.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 81-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of familial dysautonomia in a subject having familial dysautonomia does not reasonably provide enablement for the prevention of familial dysautonomia.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Specifically, page 208 of the specification includes preventing the disease within the definition of treatment.  However, the only example of treating is found in example 46 utilizing the familial dysautonomia mouse model, which does not provide prevention of the disorder but only provides for the treatment of a subject having said disorder.  Additionally, for claims 81-87, the compounds utilized in the methods are incomplete as seen in the following 35 USC 112(b) rejection and there is no enablement for the compounds without knowing a specific R1 value.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 76, 77, 80-87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the compound of the formula Ic has the variable R1 which is not defined in the claims.  Additionally, the claims define an R1a which is not found on the formula Ic.  This renders the claims indefinite as it is unclear what formula is claimed with formula Ic as there is an undefined variable (R1) and an extra variable defined which is not on the formula (R1a)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 88 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8729025.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to treating familial dysautonomia with benzyladenine: 
    PNG
    media_image3.png
    158
    164
    media_image3.png
    Greyscale
which differs from the instant claim compounds 1 and 14 by a hydrogen versus a methyl.  Additionally, column 8 states that the compounds utilized in a preferred embodiment are 6-(substituted amino)purine cytokins which includes benzyladenine.   Therefore, as 6-(substituted amino)purine cytokins are disclosed as useful for the treatment of FD, one would be motivated to modify the claimed benzyladenine utilized in the treatment of FD by adding a methyl group as it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (ie, treatment of familial dysautonomia).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 1036467-84-1.  Claim 78 claims the compound (11) 
    PNG
    media_image4.png
    194
    172
    media_image4.png
    Greyscale
 which is seen in Registry No. 1036467-84-1: 
    PNG
    media_image5.png
    242
    217
    media_image5.png
    Greyscale
.

Claim(s) 78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 1144450-71-4.  Claim 78 claims the compound (9) 
    PNG
    media_image6.png
    206
    142
    media_image6.png
    Greyscale
which is seen in Registry No. 1144450-71-4: 
    PNG
    media_image7.png
    240
    270
    media_image7.png
    Greyscale
. 
Claim(s) 78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 1154533-04-6.  Claim 78 claims the compound (17) 
    PNG
    media_image8.png
    202
    196
    media_image8.png
    Greyscale
which is seen in Registry No. 1154533-04-6: 
    PNG
    media_image9.png
    277
    286
    media_image9.png
    Greyscale

Claim(s) 78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 1154960-65-2.  Claim 78 claims the compound (28) 
    PNG
    media_image10.png
    242
    187
    media_image10.png
    Greyscale
which is seen in Registry No. 1154960-65-2: 
    PNG
    media_image11.png
    226
    249
    media_image11.png
    Greyscale
.  
Claim(s) 78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 1457381-54-2.  Claim 78 claims the compound (25) 
    PNG
    media_image12.png
    221
    177
    media_image12.png
    Greyscale
 which is seen in Registry No. 1457381-54-2: 
    PNG
    media_image13.png
    226
    243
    media_image13.png
    Greyscale
.  
Claim(s) 78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 1480026-87-6.  Claim 78 claims the compound (32) 
    PNG
    media_image14.png
    182
    163
    media_image14.png
    Greyscale
 which is seen in Registry No. 1480026-87-6: 
    PNG
    media_image15.png
    237
    226
    media_image15.png
    Greyscale
.  
Claim(s) 79 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 537666-70-9.  Claim 79 claims the compound (13) 
    PNG
    media_image16.png
    194
    152
    media_image16.png
    Greyscale
 which is seen in Registry No. 537666-70-9 
    PNG
    media_image17.png
    183
    218
    media_image17.png
    Greyscale
.  
Claim(s) 79 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 190654-89-8.  Claim 79 claims the compound (383) 
    PNG
    media_image18.png
    283
    258
    media_image18.png
    Greyscale
 which is seen in Registry No. 190654-89-8: 
    PNG
    media_image19.png
    191
    245
    media_image19.png
    Greyscale
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 88 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,729,025.
Applicant’s instant claim 88 utilizes compounds (1), (14) and (37) for the treatment of familial dysatonomia.  US Patent No. 8,729,025 claims the treatment of FD with benzyladenine: 
    PNG
    media_image3.png
    158
    164
    media_image3.png
    Greyscale
which differs from the instant claim compounds 1 and 14 by a hydrogen versus a methyl.  Additionally, column 8 states that the compounds utilized in a preferred embodiment are 6-(substituted amino)purine cytokins which includes benzyladenine and 6-(phenyl)aminopurine (which differs from compound (37) by a hydrogen versus a methyl). Therefore, as 6-(substituted amino)purine cytokins are disclosed as useful for the treatment of FD, one would be motivated to modify the claimed benzyladenine and 6-(phenyl)aminopurine utilized in the treatment of FD by adding a methyl group as it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (ie, treatment of familial dysautonomia).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					11 August 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600